UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1519



COWIN & COMPANY, INCORPORATED,

                                                          Petitioner,

          versus


JAMES CABE, Deceased; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-561-BLA, 97-1806-BLA, 95-1328-BLA, 92-2176-BLA)


Submitted:   October 31, 2000          Decided:     November 16, 2000


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William H. Howe, Mary Lou Smith, HOWE, ANDERSON & STEYER, P.C.,
Washington, D.C., for Petitioner. Henry L. Solano, Solicitor of
Labor, Donald S. Shire, Associate Solicitor for Black Lung Bene-
fits, Patricia M. Nece, Rita A. Roppolo, UNITED STATES DEPARTMENT
OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Cowin & Company, Incorporated seeks review of the Benefits

Review Board’s decision and order affirming the administrative law

judge’s award of black lung benefits pursuant to 30 U.S.C.A. §§

901-945 (West 1986 & Supp. 2000).        Our review of the record dis-

closes that the Board’s decision is based upon substantial evidence

and is without reversible error.        Accordingly, we affirm substan-

tially on the reasoning of the Board.         See Cowin & Co., Inc. v.

Cabe,    Nos.   99-561-BLA;   97-1806-BLA;   95-1328-BLA;   92-2176-BLA

(B.R.B. Mar. 2, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                               AFFIRMED




                                    2